Citation Nr: 1732395	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New Mexico Department of Veterans' Services


ATTORNEY FOR THE BOARD

N. Holtz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1901 to March 1921.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of . . . .


FINDING OF FACT

Finding of fact.


CONCLUSION OF LAW

Conclusion of law.


REASONS AND BASES FOR FINDING AND CONCLUSION

Reasons and Bases Reasons and Bases Reasons and Bases Reasons and Bases Reasons and Bases Reasons and Bases Reasons and Bases Reasons and Bases Reasons and Bases Reasons and Bases Reasons and Bases Reasons and Bases


ORDER

Entitlement to service connection for a left knee disorder is . . . .



____________________________________________
V.L. JUDGE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


